Citation Nr: 0409782	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  02-16 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty service from June 1965 to April 
1967.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision from the Department of 
Veterans' Affairs (VA) Regional Office (RO)  in Pittsburgh, 
Pennsylvania.

The veteran testified before the undersigned Veterans Law Judge at 
an October 2003 Board hearing.  A transcript of the hearing is of 
record.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if further 
action is required on your part.


REMAND

The Board notes that the Veterans Claims Assistance Act of 2000 
(VCAA) is applicable to this appeal.  This law redefines the 
obligations of VA with respect to the duty to assist; the duty to 
obtain medical opinion(s) where necessary; and it also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

During the October 2003 Travel Board hearing before the 
undersigned, the veteran related that he attends weekly meetings 
at White Oaks Veteran Center in Indiana, Pennsylvania.  The 
veteran also indicated that he was being seen on a monthly basis 
at the Highland Drive VAMC for treatment of PTSD.

A review of the claims file reveals that the most recent VA 
examination was conducted in April 2002.  Since this case must be 
remanded to obtain the above-mentioned records, the Board believes 
the veteran should be afforded a more contemporaneous examination, 
to include the examiner's review of the entire record, prior to a 
final adjudication of the veteran's claim.  See Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993); Procelle v. Derwinski, 2Vet. 
App 629, 632 (1992).

In view of the foregoing, the case as REMANDED for the following:

1.  The RO must review the claims file and ensure that all 
notification and development action required by 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 (2002).

2.  The RO should contact the veteran and obtain the names and 
addresses of all medical care providers who treated the veteran 
for PTSD.  Of particular interest would be records from VA 
Pittsburgh Healthcare System facilities on Highland Drive in 
Pittsburgh, Pennsylvania and White Oaks Veteran Center in Indiana, 
Pennsylvania. After securing the necessary release, the RO should 
obtain these records and associate them with the veteran's claims 
folder.

3.  After all above-requested records are received, the veteran 
should undergo VA psychiatric examination to ascertain the 
severity of his posttraumatic stress disorder.  All indicated 
tests and studies are to be performed.  Prior to the examination, 
the claims folder must be made available to the psychiatrist for 
review of the case.  A notation to the effect that this record 
review took place should be included in the report of the 
examiner.  

The psychiatrist should indicate which of the following statements 
best describe the veteran's impairment:

a.  Total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name, or 

b.  Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish and 
maintain effective relationships,  

c.  Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.

d.  Occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning satisfactorily, 
with routine behavior, self-care and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent events).  

The psychiatrist is to provide adequate rationale for the opinion 
rendered.

5.  The veteran must be given adequate notice of the date and 
place of any requested examination.  A copy of all notifications 
must be associated with the claims folder.  The veteran is hereby 
advised that failure to report for a scheduled VA examination 
without good cause shown may have adverse effects on his claim.

6.  After the requested development has been completed, the RO 
should review the veteran's claim.  The RO is advised that they 
are to make a determination based on the law and regulations in 
effect at the time of their decision, to include any further 
changes in VCAA and any other applicable legal precedent, and any 
additional information obtained as a result of this remand.  If 
the benefit sought on appeal remains denied, the veteran and his 
representative should be furnished a Supplemental Statement of the 
Case and given the opportunity to respond thereto.  

.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





